Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to application filed on 5/31/2019. Claims 1, 11 and 20 are independents. Claims 1-21 are currently pending.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative K. Brian Bathurst Senior Counsel on 10/11/2021.

BEGIN AMENDMENT
9. (Currently amended) The computer-implemented method of claim [[1]] 5, wherein the regression function is used to predict when the security policy will exceed a reliability threshold, the reliability threshold being indicative of deployment safety.

10.  (Currently amended) The computer-implemented method of claim 7, wherein the point of time is one of: a current time or an end of the pre-determined time period closest to the current time.

[[10]] 11.  (Currently amended) The computer-implemented method of claim 5, wherein a form of the regression function is selected based on a distribution of the earliest points in time in the pre-determined time period from one of: polynomials, cyclic polynomials, and linear functions. 

[[11]] 12.  A system for managing security in a cloud computing environment, the system comprising:
	a processor; and
	a memory communicatively coupled to the processor, the memory storing instructions executable by the processor to perform a method comprising:
providing a graph database, the graph database representing workloads of the cloud computing environment as nodes and relationships between the workloads as edges, the relationships being associated with points in time;
	receiving a security policy, the security policy including rules for the relationships between the workloads;
generating a plurality of earliest points in time based on the rules and the graph database, wherein generating the plurality of earliest points in time includes:

selecting an earliest point in time from points in time associated with relationships from the subset of the relationships; and
 analyzing the plurality of earliest points in time to determine a reliability score for the security policy. 

[[12]] 13.  (Currently amended) The system of claim [[11]] 12, wherein the points in time associated with the relationships are instants of first appearances of the relationships in the graph database, wherein the graph database is created and updated based on data concerning the cloud computing environment, the data including at least one of streaming telemetry from network logs, events from a cloud control plane, and inventory from a configuration management database.

[[13]] 14.  (Currently amended) The system of claim [[11]] 12, wherein the reliability score is determined based on a distribution of the earliest points in time within a pre-determined period.

[[14]] 15.  (Currently amended) The system of claim [[13]] 14, wherein a higher reliability score corresponds to a distribution having lesser counts of the earliest points in time at end of the pre-determined period, the end being closest to a current time.

16.  (Currently amended) The system of claim [[11]] 12, wherein the determining the reliability score includes:
	generating time buckets covering a pre-determined time period;
	calculating counts of the earliest points in time within each of the time buckets;
	performing a regression analysis on the counts to determine a regression function; and
analyzing the regression function to determine the reliability score.

[[16]] 17.  (Currently amended) The system of claim [[15]] 16, wherein the method further comprising displaying the regression function and the reliably score to a user. 

[[17]] 18.  (Currently amended) The system of claim [[15]] 16, wherein the determining the reliability score includes:
determining a value of the regression function at a point of time, the point of time being one of: a current time or an end of the pre-determined time period closest to the current time; and 
calculating the reliability score based on the value of the regression function at the point of time. 

[[18]] 19.  (Currently amended) The system of claim [[17]] 18, wherein the higher reliability score corresponds to a lesser value of the regression function at the point of time. 

20.  (Currently amended) The computer-implemented method of claim [[18]] 19, wherein a form of the regression function is selected based on a distribution of the earliest points in time in the pre-determined time period from one of: polynomials, cyclic polynomials, and linear functions. 

[[20]] 21.  (Currently amended) A non-transitory processor-readable medium having embodied thereon a program being executable by at least one processor to perform a method for validating security policy in a cloud computing environment, the method comprising:
providing a graph database, the graph database representing workloads of the cloud computing environment as nodes and relationships between the workloads as edges, the relationships being associated with points in time;
	receiving a security policy, the security policy including rules for the relationships between the workloads;
generating a plurality of earliest points in time based on the rules and the graph database, wherein generating the plurality of earliest points in time includes:
determining, for each rule of the rules in the security policy, a subset of the relationships in the graph database such that each of the subset of the relationships matches the rule; 
selecting an earliest point in time from points in time associated with relationships from the subset of the relationships; and
 analyzing the plurality of earliest points in time to determine a reliability score for the security policy. 
END AMENDMENT

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement for allowance:
The closest prior art Lang et al. (US 20150269383 A1) discloses a method for managing implementation of policies in an information technologies system receives at least one policy function, at least one refinement template and at least one available policy function from the at least one memory, receives a policy input indicating a high-level policy for the IT system where the policy input is compliant with the at least one policy function and is received in a format that is not machine-enforceable at an enforcement entity of the IT system, based on the received policy input, automatically or semi-automatically generates a machine-enforceable rule and/or configuration by filling the at least one refinement template, where the machine-enforceable rule and/or configuration includes the at least one available policy function and being compliant with the received policy input, and distributes the machine-enforceable rule and/or configuration to the at least one memory of the IT system or another at least one memory to thereby enable implementation of the policies.
The closest prior art Chen et al. (US 20090077666 A1) discloses a method for analyzing security threats associated with software and computer vulnerabilities. Stakeholder values relevant for a software system are identified. The identified stakeholder values are quantified using a quantitative decision making approach to prioritize vulnerabilities of the software system. A structured attack graph is generated 
The closest prior art Kapoor et al. (US 20070192863 A1) discloses a flow processing facility, which uses a set of artificial neurons for pattern recognition, such as a self-organizing map, in order to provide security and protection to a computer or computer system supports unified threat management based at least in part on patterns relevant to a variety of types of threats that relate to computer systems, including computer networks. Flow processing for switching, security, and other network applications, including a facility that processes a data flow to address patterns relevant to a variety of conditions are directed at internal network security, virtualization, and web connection security. A flow processing facility for inspecting payloads of network traffic packets detects security threats and intrusions across accessible layers of the IP-stack by applying content matching and behavioral anomaly detection techniques based on regular expression matching and self-organizing maps. Exposing threats and intrusions within packet payload at or near real-time rates enhances network security from both external and internal sources while ensuring security policy is rigorously applied to data and system resources. Intrusion Detection and Protection (IDP) is provided by a flow processing facility that processes a data flow to address patterns relevant to a variety of types of network and data integrity threats that relate to computer systems, including computer networks.

“generating a plurality of earliest points in time based on the rules and the graph database, wherein generating the plurality of earliest points in time includes:
 determining, for each rule of the rules in the security policy, a subset of the relationships in the graph database such that each of the subset of the relationships matches the rule;
 selecting an earliest point in time from points in time associated with relationships from the subset of the relationships; and
 analyzing the plurality of earliest points in time to determine a reliability score for the security policy”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHU CHUN GAO whose telephone number is (571)270-5999. The examiner can normally be reached on Monday -Thursday 6:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHU CHUN GAO/Examiner, Art Unit 2437 


/NELSON S. GIDDINS/Primary Examiner, Art Unit 2437